The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with John Buser on 3/17/2021.

Claim 5 (Currently Amended) A system for long-range, narrowband wireless transmission of data, the system comprising:
an loT device the loT device generating the data at a first frequency greater than a minimum frequency required for Near Vertical Incidence Skywave (NVIS) communications;
a converter receiving the data from the lot device, the converter converting the data to a second frequency sufficient for NVIS communications; and a transmitter receiving the data from the converter, the transmitter including an antenna for transmitting the data off of the ionosphere at the second frequency.
Allowable Subject Matter

3.	In view of Examiner Amendment on 3/17/21 and further search, Claims 1-11 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach the IoT device generating the data at a first frequency greater than a minimum frequency required for Near Vertical Incidence Skywave (NVIS) communications; converting the data to a second frequency sufficient for NVIS communications
	Prior art teaches a method includes monitoring, by a receiver of a first node, a portion of a 
spectrum.  The method also includes receiving, by the receiver of the first 
node, a signal on a first frequency within a range of frequencies and a system and method employing a plurality of distributed transmitting antennas to create locations in space with zero RF energy.  In one 
embodiment, when M transmit antennas are employed, it is possible to create up to (M-1) points of zero RF energy in predefined locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647